DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claim for priority benefit to U.S. Provisional Application Serial No. 62/906,931, filed on September 27, 2019.  The priority application has been reviewed.
Information Disclosure Statement
The information disclosure statement filed April 19, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received September 25, 2020 are acceptable for examination purposes.
Specification
The specification received September 25, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the frame of a secondary battery cassette" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior antecedent bases for the frame of a secondary battery cassette.  It is suggested that the phrase "the frame of a secondary battery cassette" be represented as  "a frame of a secondary battery cassette" to overcome this rejection.  Claims 19-20 are dependent upon claim 18 and rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9-11, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (U.S. Patent Application No. 2009/0233163).
As to claim 1, Fang discloses in Figs. 4a, 4b, 5, 9 and 10 of a battery cassette comprising a frame including hollow tubes 26/261 and a seal component 12/121 having corresponding hollow tubes aligned with the hollow tubes of the frame 26/261 to receive corresponding batteries 11 in the aligned hollow tubes of the frame 26/261 and the seal component 12/121.

    PNG
    media_image1.png
    725
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    706
    621
    media_image2.png
    Greyscale

As to claim 2, the seal components 26/261 are on both ends of the tubes 26/261 to hold the batteries 11 therein and therefore are configured to secure the battery cells in the battery cassette.
As to claim 4, each hollow tube 26/261 of the frame circumferentially surrounds a respective battery cell (Figs. 4a, 4b, 5, 9 and 10).
As to claim 9, the claims are interpreted as a product-by-process type claim.  Fang teaches that the end seals 26/261 are provided to the central frame 26/261 in the same manner as the battery cassette of claim 9.  The process by which claim 9 forms the frame and seal (molding) does not sufficiently distinguish the battery cassette of claim 9 from that of Fang.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
As to claim 10, Fang teaches that each cassette comprises mating features 16 and 18 for mating plural cassettes together (Figs. 11-14).

    PNG
    media_image3.png
    508
    689
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    522
    648
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    483
    647
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    317
    705
    media_image6.png
    Greyscale

As to claim 11,  the mating features 16 and 18 embody tongue and groove features, such as tongues 16 and grooves 18 (Fig. 1B for example).
As to claim 14, tongues 16 constitute a protrusion located on a side or end of the battery cassette (Fig. 1B for example).
As to claim 18, Fang discloses a battery cassette comprising a frame 12/26 or 121/261 to support a plurality of similarly oriented cylindrical battery cells 11 wherein an external surface of the frame includes one or more mating features 16 and 18 configured to engage with corresponding mating features 18 and 16 on a frame of a secondary battery cassette to removably couple the battery cassette to the second battery cassette, and one or more second mating features configured to engage with mating features of an electrically conductive plate 31 configured to electrically couple the battery cassette to the second battery cassette (Figs. 11-16).

    PNG
    media_image7.png
    446
    715
    media_image7.png
    Greyscale

As to claim 19,  the mating features 16 and 18 embody tongue and groove features, such as tongues 16 and grooves 18 (Fig. 1B and 11-14 for example).
As to claim 20, 12/26 or 121/261 includes plural hollow tubes that extend from a top surface of the frame 12/26 to a bottom surface of the frame wherein each hollow tube is configured to receive a battery 11 cell therein.
Claims 1-4, 9, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application No. 2017/0125755).
As to claim 1, Kim discloses in Figs. 2-4, 8-10 of a battery cassette 200/300 comprising a frame 210/310 including hollow tubes and a seal component 230/330 having corresponding hollow tubes aligned with the hollow tubes of the frame 210/310 to receive corresponding batteries 220/320 in the aligned hollow tubes of the frame  and the seal component.

    PNG
    media_image8.png
    579
    486
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    484
    713
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    373
    341
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    628
    461
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    480
    680
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    492
    434
    media_image13.png
    Greyscale

As to claim 2, the seal components 230/330 are on both ends of the tubes of frame 210/310 to hold the batteries 220/320 therein and therefore are configured to secure the battery cells in the battery cassette.
As to claim 3,  the seal components 230/330 include an internal circumferential protrusion 232/334 that is configured to engage with a recess in a battery cell 220/320 (Figs. 6-9).

    PNG
    media_image14.png
    505
    596
    media_image14.png
    Greyscale


    PNG
    media_image11.png
    628
    461
    media_image11.png
    Greyscale

As to claim 4, each hollow tube of the frame 210/310 circumferentially surrounds a respective battery cell (Figs. 3, 4, 9, 10).
As to claim 9, the claims are interpreted as a product-by-process type claim.  Kim teaches that the end seals 230/330 are provided to the central frame 210/310 in the same manner as the battery cassette of claim 9.  The process by which claim 9 forms the frame and seal (molding) does not sufficiently distinguish the battery cassette of claim 9 from that of Fang.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.’ 
	As to claim 14, the seals 230/330 include an array of protrusions 235a-d/335a-d thereby defining protrusions on a side or end of the cassette (Figs. 2-4, 7-11, 13).

    PNG
    media_image15.png
    525
    544
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    503
    530
    media_image16.png
    Greyscale

As to claim 16, Kim discloses a battery cassette comprising a frame 210/310 and seals 230/330 having one or more hollow tubes aligned with the hollow tubes of the frame 210/310, the tubes configured to receive one or more battery cells 220/320 and wherein the battery cassette substantially surrounds each battery cell 220/320 along substantially an entire length of the battery cell (Figs. 2-4 and 8-10).  
As to claim 17,  in one embodiment the frame and seal components each include at least two rows of hollow tubes wherein the tubes are offset from each other for each row (Figs. 8-11).

    PNG
    media_image13.png
    492
    434
    media_image13.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Patent Application No. 2009/0233163) as applied to claim 1 above, and further in view of Haussman (U.S. Patent Application No. 2008/0305388).
Fang does not teach of providing a circumferential air-gap between an inner wall of each tube and an outer wall of a corresponding respective battery cell when the corresponding respective battery cell is received in the hollow tube.
Hausmann teaches that it was known in the art to provide an air-gap between an inner wall of a tube surrounding a battery cell (Figs. 1, 3 for example) to permit cooling air to flow around the cells and improve thermal management of the battery system.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the cassette of Fang to include an air-gap between each tube and corresponding battery within a respective tube since it would have provided a gap for supplying air to the batteries and improve thermal management of the battery cassette.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Patent Application No. 2009/0233163) as applied to claim 1 above, and further in view of Chan (U.S. Patent Application No. 2012/0219846).
Fang does not teach of the tongue and grooves including snap-fit features (claim 13) or one or more snap-fit features on a side and/or an end of the battery cassette (claim 15).
As discussed above, Fang teaches of tongue and groove features 16/18 for mating plural battery cassettes together.  These features are slid relative to one another to achieve attachment of the cassettes (Figs. 11-14).
As to these features or one or more features being snap fit features, other forms of attaching battery subassemblies or subunits together, including the use of snap-fit connections has been recognized in the art (Chan, abstract, Figs. 10-12, para. [0041]).  Chan teaches of features 6/13 on the outer surfaces of each cell assembly which snap-fits with an adjacent assembly.  This provides an equivalent design for effectively attaching battery units together.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the mating features of Fang to be snap-fit features as taught by Chan since it would have provided an equivalent design for effectively attaching battery cassettes/units together.
Allowable Subject Matter
Claims 6-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 6-7, none of the cited prior art of record, alone or in combination is held to reasonably teach, suggest or render obvious the battery cassette of at least claim 6 wherein the material of the frame is different from the material of the seal component and wherein the frame includes a rigid material and the seal component includes a compliant material.
Fang appears to teach only that the materials for both the frame and seal are thermoplastics, thus rigid.  In addition, elements 12/121 have been interpreted in Fang to be the seal of the claims.  These feature of Fang include mating features 16/18 disposed on what is only taught to be a thermoplastic (rigid material).  It would not have been reasonable to change the materials of elements 12/121 to be compliant materials as this would have potentially affected the function of the mating features 16/18 by rendering them flexible/compliant and susceptible to deformation or detachment.  
b. With respect to claim 8, none of the cited prior art of record, alone or in combination is held to reasonably teach, suggest or render obvious the battery cassette of at least claim 8 wherein the frame includes a flame-retardant material and/or glass fibers and wherein the seal component includes a thermoplastic elastomer.
Fang appears to teach only that the materials for both the frame and seal are thermoplastics, thus rigid.  In addition, elements 12/121 have been interpreted in Fang to be the seal of the claims.  These feature of Fang include mating features 16/18 disposed on what is only taught to be a thermoplastic (rigid material).  It would not have been reasonable to change the materials of elements 12/121 to be a thermoplastic material as this would have potentially affected the function of the mating features 16/18 by rendering them flexible and susceptible to deformation or detachment.  
c. With respect to claim 12, none of the cited prior art of record, alone or in combination is held to reasonably teach, suggest or render obvious the battery cassette of at least claim 12 wherein the tongues and grooves extend substantially an entire height of the battery cassette.
Fang appears to teach only that the tongue and groove mating features 16/17 extend the height of the seal members 12/121 only.  Given the differences in relative configuration of the seal members 12/121 and frame tubes 26/261, the only reasonable placement of the tongue and grooves in Fang would be on the seal members 12/121 only and such would not constitute a design which meets the height requirement of the tongues and grooves as in claim 12. In other words there is no reasonable motivation to modify the tongues and grooves of Fang to extend substantially an entire height of the battery cassette.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2009/0104516 discloses seals on opposing ends of an array of cylindrical battery cells.  U.S. Patent Application No. 2009/0111015 discloses interconnected battery tubes in a larger collective.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725